The taxpayer appeals from the determination of a deficiency of $9,793.03 in income and profits taxes for the calendar year 1918. Taxpayer complains of the failure of the Commissioner to compute t,he tax under section 328 of the Revenue Act of 1918.
findings of fact.
1. The taxpayer is a California corporation with its principal office at San Francisco.
2. It is the owner of certain oil-producing properties which it does not operate itself but leases to various operating companies. The Commissioner determined the taxpayer’s net income for 1918 to be $41,275.56 and its profits tax $18,724.02.
3. In 1918 the secretary-treasurer of the taxpayer received a salary of $300. The other officers drew no salaries. At that time the taxpayer leased no office space but conducted its business in the office of its vice president, who also furnished it stationery. The taxpayer paid no rent to its vice president for the use of his office.
DECISION.
The determination of the Commissioner is approved.